[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 27, 2007
                              No. 07-12616                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 06-00343-CR-J-33-TEM

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

CHARLES CHRISTOPHER ROUNDTREE,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 27, 2007)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     Charles Christopher Roundtree appeals his 180-month sentence, arguing that
the district court’s decision to sentence him as an armed career criminal, without

his admitting, or a jury finding, that he had three prior violent felony convictions,

was unconstitutional. He concedes that the Supreme Court’s decisions in Apprendi

v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), Blakely v.

Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), and United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005) except

the fact of a prior conviction from the Sixth Amendment requirement that “any fact

that increases the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury, and proved beyond a reasonable doubt.” Apprendi,

530 U.S. at 490, 120 S. Ct. at 2362-63.

      Roundtree also concedes that he failed to preserve the issue below. When a

defendant fails to preserve an issue below, we review for plain error. United

States v. Martinez, 407 F.3d 1170, 1173 (11th Cir. 2005).

      “The Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1),

provides a mandatory minimum sentence of fifteen years for anyone who violates

18 U.S.C. § 922(g)1 after three convictions for a violent felony or a serious drug

offense.” United States v. Greer, 440 F.3d 1267, 1269 (11th Cir. 2006). In

Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct. 1219, 140 L. Ed. 2d



      1
          Section 922(g) prohibits possession of a firearm by a convicted felon.

                                                  2
350 (1998), the Supreme Court held that a prior conviction is not a fact that must

be alleged in the indictment or found by a jury beyond a reasonable doubt. United

States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005). The Court’s subsequent

seminal decisions in Apprendi, Blakely, and Booker have not disturbed the holding

of Almendarez-Torres. Id. Although Shepard v. United States, 544 U.S. 13, 125

S. Ct. 1254, 161 L. Ed. 2d 205 (2005) “may arguably cast doubt on the future

prospects of Almendarez-Torres’s holding regarding prior convictions, the

Supreme Court has not explicitly overruled Almendarez-Torres. As a result, we

must follow Almendarez-Torres.” United States v. Camacho-Ibarquen, 410 F.3d

1307, 1316 n.3 (11th Cir. 2005) (per curiam).

      As Roundtree acknowledges in his brief, his arguments are contrary to our

precedent. Thus, the district court did not err, and we affirm.

AFFIRMED.




                                          3